ment 84-1 Filed 10/14/20 Page 1of1

Toss e S imp Son 37563 3 _. ___ EEE SEAPERE U.S. POSTAGE >) PITNEY BOWES
Bic Central Detention Facili ty CAPEVAL DESTREC TY oi ae OC Ee =
ba 0 i D Stre et 3 OCT 2020 PM 2 eee z1P 20003 $ 000.55°
i w sini anton, DC Ad003 . noe Lele 0000347658 0CT 08 2020

 

 

 

 

 

 

 

 

 

VS Distcet Court fee the WeshrnDiskict o¢ pa
BOO Geant Street HS/Q |
Pitsburah, PA [said

Case 3:19-cv-0007

Case No, [Fev 7B/a0cvay

at
3 te,
ste sane?

Ni

erates fat tae eet

{S-E00 io babeeeibatopee be stp epee eedee ghey ages
